Title: Abigail Adams to John Adams, 18 May 1778
From: Adams, Abigail
To: Adams, John




May 18 1778


I have waited with great patience, restraining as much as posible every anxious Idea for 3 Months. But now every Vessel which arrives sits my expectation upon the wing, and I pray my Gaurdian Genious to waft me the happy tidings of your Safety and Welfare. Heitherto my wandering Ideas Rove like the Son of Ulissis from Sea to Sea, and from Shore to Shore, not knowing where to find you. Sometimes I fancy’d you upon the Mighty Waters, sometimes at your desired Haven; sometimes upon the ungratefull and Hostile Shore of Britain, but at all times and in all places under the protecting care and Guardianship of that Being who not only cloathes the lilies of the Feild and hears the young Ravens when they cry, but hath said of how much more worth are ye than many Sparrows, and this confidence which the world cannot deprive me of, is my food by day and my Rest by Night, and was all my consolation under the Horrid Ideas of assassination, the only Event of which I had not thought, and in some measure prepaird my mind.
When my Imagination sits you down upon the Gallick Shore, a Land to which Americans are now bound to transfer their affections, and to eradicate all those national prejudices which the Proud and Haughty Nations whom we once revered, craftily instilld into us whom they once stiled their children; I anticipate the pleasure you must feel, and tho so many leagus distant share in the joy of finding the great Interest of our Country so generously espoused, and nobly aided by so powerfull a Monarck. Your prospects must be much brightned, for when you left your Native Land they were rather Gloomy. If an unwearied Zeal and persevering attachment to the cause of truth and justice, regardless of the allurements of ambition on the one Hand or the threats of calamity on the other, can intitle any one to the Reward of peace, Liberty and Safety, a large portion of those Blessings are reserved for my Friend, in His Native Land.


O Would’st thou keep thy Country’s loud Applause
Lov’d as her Father, as her God ado’rd
Be still the bold assertor of her cause
Her Voice, in Council; (in the Fight her Sword)
In peace, in War persue thy Countrys Good
For her, bare thy bold Breast, and pour thy Gen’rous Blood.

Difficult as the Day is, cruel as this War has been, seperated as I am on account of it from the dearest connextion in life, I would not exchange my Country for the Wealth of the Indies, or be any other than an American tho I might be Queen or Empress of any Nation upon the Globe. My Soul is unambitious of pomp or power. Beneath my Humble roof, Bless’d with the Society and tenderest affection of my dear partner, I have enjoyed as much felicity, and as exquisite happiness as falls to the share of mortals; and tho I have been calld to sacrifice to my Country, I can glory in my Sacrifice, and derive pleasure from my intimate connextion with one who is esteemed worthy of the important trust devolved upon him.
Britain as usual has added insult to injustice and cruelty, by what she calls a concilitary plan. From my Soul I dispice her meaness, but she has long ago lost that treasure which a great authority tells us exalteth a Nation, and is receiving the reproaches due to her crimes.
I have been much gratified with the perusal of the Duke of Richmonds Speach. Were there ten such Men to be found, I should still have some hopes that a revolution would take place in favour of the virtuous few; “and the Laws, the Rights, the Generous plan of power deliverd down, From age to age by our renown’d forefathers” be again restored to that unhappy Island.
I hope by the close of this month to receive from you a large packet. I have wrote twice before this, some opportunities I may miss of, by my distance from the Capital. I have enjoyed a good share of Health since you left me. I have not mentiond my dear son tho I have often thought of him since I began this Letter, becaus I propose writing to him by this opportunity. I omit many domestick matters becaus I will not risk their comeing to the publick Eye. I shall have a small Bill to draw upon you in the month of June. I think to send it to Mr. MacCrery who by a Letter received since you went away I find is Setled in Bordeaux in the mercantile way, and I dare say will procure for me any thing I may have occasion for. I wish you would be so good as to write him a line requesting the favour of him to procure me such things as I may have occasion for, and in addition to the Bills which
may be drawn Let him add ten pounds Sterling at a time, if I desire it. The Bills will be at 3 different times in a year. If they should arrive safe they would render me essential service. Our Publick finnances are upon no better footing than they were when you left us. 500 Dollors is now offerd by this Town per Man for 9 Months to recruit the Army, 12 pounds a Month for Farming Labour is the price, and not to be procured under. Our Friends are all well and desire to be rememberd to you. So many tender sentiments rush upon my mind when about to close this Letter to you, that I can only ask you to measure them by those which you find in your own Bosome for your affectionate

Portia

